Citation Nr: 0931900	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  06-34 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment at C. R. 
H. from April 14, 2005, to April 15, 2005.

2.  Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment by N. E. 
P. from April 14, 2005, to April 15, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1968 to 
November 1972. 

These matters come to the Board of Veterans' Appeals (Board) 
following October 2005 determinations of the Department of 
Veterans Affairs Medical Center (VAMC) in Muskogee, Oklahoma.

By an April 2008 action, the Board remanded this appeal to 
provide the Veteran with a hearing.  The Veteran testified at 
a Travel Board hearing held at the VA Regional Office in 
Muskogee, Oklahoma, in June 2009, before the undersigned 
Acting Veterans Law Judge.  A transcript of the proceeding 
has been associated with the Veteran's claims folder.  

During the June 2009 Travel Board hearing, the Veteran also 
provided testimony on his claim of entitlement to service 
connection for posttraumatic stress disorder (PTSD).  That 
issue is the subject of a separate Board determination.


FINDINGS OF FACT

1.  From 10:35 PM on April 14, 2005, to 12:40 AM on April 15, 
2005, the Veteran received unauthorized medical services at 
C. R. H. where he was treated by N. E. P.

2.  A prudent layperson would not have found that a delay in 
seeking immediate medical attention would have been hazardous 
to the Veteran's life or health.

3.  A VA or other Federal facility/provider was feasibly 
available and an attempt to use them beforehand would have 
been considered reasonable by a prudent layperson.

4.  The claim for payment does not include a request for 
expenses related to medical care beyond the initial 
evaluation and treatment.

5.  The Veteran was enrolled in the VA health care system 
during the period in question, and he received VA medical 
services during the 24-month period preceding his admission 
to C. R. H. and treatment by N. E. P.

6.  The Veteran is financially liable to the providers of 
treatment for the services he received at C. R. H. and from 
N. E. P.

7.  The Veteran is not shown to have coverage under a health-
plan contract for payment or reimbursement, in whole or in 
part, for emergency treatment.

8.  The condition for which the treatment was furnished is 
not shown to have been caused by an accident or work-related 
injury.

9.  The Veteran does not have a total disability, permanent 
in nature, resulting from a service-connected disability; the 
condition for which the emergency treatment was furnished is 
not service-connected, has not been held to aggravate a 
service-connected disability, and is not shown to be a 
condition requiring care for purposes of participation in a 
VA rehabilitation program under 38 U.S.C.A. Chapter 31.

10.  The claim for reimbursement of medical expenses incurred 
at C. R. H. was timely received on June 21, 2005.  The claim 
for reimbursement of medical expenses from N. E. P. was not 
timely received; it was received more than 90 days after 
treatment on October 6, 2005.  




CONCLUSIONS OF LAW

1.  The criteria for payment of medical expenses incurred at 
C. R. H. on 
April 14, 2005, to April 15, 2005, have not been met.  38 
U.S.C.A. §§ 1725, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1001, 17.1002 (2008).  

2.  The criteria for payment of medical expenses incurred 
from N. E. P. on 
April 14, 2005, to April 15, 2005, have not been met.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 3.102, 
17.1000, 17.1001, 17.1002, 17.1004 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks reimbursement of unauthorized medical 
expenses from services provided by C. R. H. and N. E. P. from 
April 14, 2005, to April 15, 2005.  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

It is not clear whether VA's duty to notify is applicable to 
claims such as the ones decided herein.  Cf. Barger v. 
Principi, 16 Vet. App. 132 (2002).  In Barger, the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, is not applicable to 
cases involving the waiver of recovery of overpayment claims, 
pointing out that the statute at issue in such cases was not 
found Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Similarly, the statute at issue in this 
matter is not found in Chapter 51 (rather, in Chapter 17).  
However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 
(2005), although not explicitly stated, the Court appeared to 
assume the VCAA is applicable to chapter 17 claims, but then 
held that the failure to comply with the VCAA notice 
requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R., 
moreover, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  

According to 38 C.F.R. § 17.124, the Veteran has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for reimbursement of unauthorized 
medical expenses is disallowed, VA is required to notify the 
claimant of its reasons and bases for denial, his appellate 
rights, and to furnish all other notifications or statements 
required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132 
(2008).

The VAMC has explained to the Veteran the bases for the 
denials of the claims, and afforded him the opportunity to 
present information and evidence in support of the claims.  
There is no indication that any additional notice or 
development would aid the Veteran in substantiating his 
claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, 
any deficiency of notice or of the duty to assist constitutes 
merely harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the Veteran at every stage of this case.  Therefore, 
the Board may proceed to consider the merits of the claims.




II.  The Merits of the Claims

Under the law, VA may provide payment or reimbursement for 
the reasonable value of emergency treatment furnished to a 
Veteran for non-service-connected conditions in a non-VA 
facility.  See 38 U.S.C.A. § 1725 (West 2002).  Such payment 
or reimbursement may be made if:

(a)  The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public;

(b)  The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention 
would have been hazardous to life or 
health (this standard would be met if 
there were an emergency medical 
condition manifesting itself by acute 
symptoms of sufficient severity 
(including severe pain) that a prudent 
layperson who possesses an average 
knowledge of health and medicine could 
reasonably expect the absence of 
immediate medical attention to result in 
placing the health of the individual in 
serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction 
of any bodily organ or part);

(c)  A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
beforehand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a Veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d)  The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
Veteran becomes stabilized);

(e)  At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 within 
the 24-month period preceding the 
furnishing of such emergency treatment;

(f)  The Veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g)  The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the Veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h)  If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the Veteran's liability to the 
provider; and

(i)  The Veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to 
a limited group of Veterans, primarily 
those who receive emergency treatment 
for a service-connected disability).

See 38 C.F.R. § 17.1002 (2008).

(The Board notes that the Veterans' Mental Health and Other 
Care Improvements Act was enacted in October 2008, during the 
pendency of the appeal.  See Pub. L. No. 110-387, 122 Stat. 
4110 (2008).  This act, among other things, revised 
38 U.S.C. §§ 1725 and 1728.  In regards to section 1725, VA 
now shall provide payment or reimbursement for the treatment 
if the above-listed requirements are met.  That is, payment 
or reimbursement is no longer discretionary.  Additionally, 
the provision that pertains to a continued medical emergency 
has been revised.  Such a change is not readily applicable to 
the Veteran's claims because the treatment in question was 
for approximately two hours and was not continuous in 
nature.)

At the outset, the Board notes that the Veteran's claim for 
reimbursement of unauthorized medical expenses incurred as a 
result of treatment by N. E. P. fails as a matter of law.  
The Veteran's claim was filed on October 6, 2005, more than 
90 days after he was discharged (on April 15, 2005).  The 
regulations require that a claim for unauthorized medical 
expenses be filed within 90 days from the date of discharge 
from the facility that provided emergency treatment.  See 
38 C.F.R. § 17.1004 (d)(2); see also Sabonis, supra.

With regard to the Veteran's claim for reimbursement of 
unauthorized medical expenses incurred as a result of 
treatment at C. R. H., on the November 2005 notice of 
disagreement and in June 2009 Travel Board hearing testimony, 
the Veteran essentially contends that on April 14, 2005, he 
sustained a deep cut of the left wrist below the thumb.  He 
stated he was bleeding profusely, in severe pain and delay in 
seeking immediate medical attention would have been hazardous 
to his life and/or health.  He further contends that the 
injury occurred at approximately 11:00 PM, the closest VA 
outpatient clinic (in Tulsa, Oklahoma) was closed and the 
Muskogee VAMC was approximately 60 to 70 miles away.  
Accordingly, the Veteran proceeded to the C. R. H. Emergency 
Room as it was approximately 10 miles away.

The record shows that the Veteran arrived at the C. R. H. 
Emergency Room at 10:35 PM on April 14, 2005, and was 
discharged to home at 12:40 AM on April 15, 2005.  The 
admission sheet noted that the circumstances of the Veteran's 
visit were non-emergent and pain was noted as mild.  The 
Veteran was seen by a physician at 11:37 PM, approximately an 
hour after his arrival in the Emergency Room.  He was treated 
for a three centimeter laceration on his left wrist below the 
thumb with two layered sutures, 6 sutures on the sub-layer, 
and 8 sutures on the skin.  He was discharged to home an hour 
later at 12:40 AM on April 15, 2005.  

The evidence of record demonstrates that the Veteran was seen 
in the C. R. H. Emergency Room and received treatment from N. 
E. P.  His claim for payment or reimbursement does not 
include a request for expenses related to medical care beyond 
the initial emergency evaluation and treatment.  Information 
from the Veteran's combined health record and his claims file 
indicates that he was enrolled in the VA health care system 
during the time frame in question and that he received VA 
medical services during the 24-month period preceding the 
April 2005 treatment.  The Veteran is shown to be financially 
liable for the cost of the treatment in question.  The record 
does not reflect that the Veteran had coverage under private 
medical insurance or a health-plan contract, as that term is 
defined in 38 C.F.R. § 17.1001(a).  
The condition for which the emergency treatment was furnished 
is not shown to have been caused by an accident involving 
second party liability or work-related injury.  In addition, 
the record shows that the Veteran's claims are not eligible 
for reimbursement under 38 U.S.C. § 1728 because the Veteran 
did not have a total disability, permanent in nature, 
resulting from service-connected disability and because the 
condition for which the emergency treatment was furnished 
(left wrist) was not service connected, was not held to 
aggravate a service-connected disability, and was not shown 
to be a condition requiring care for purposes of 
participation in a VA rehabilitation program under 38 U.S.C. 
Chapter 31.  See 38 C.F.R. § 17.120(a) (2008).

As noted above, the law does not require that a Veteran's 
treatment actually be proven emergent, from a purely medical 
standpoint, in order to qualify for payment or reimbursement 
under 38 U.S.C.A. § 1725.  Rather, it need only be 
demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

The Board finds that this standard has not been met.  While 
it is clear the Veteran's left wrist was bleeding upon his 
arrival to the Emergency Room, the medical treatment records 
clearly indicate that the Veteran's condition was non-
emergent and that his pain was mild.  The Board also notes 
that the Veteran waited approximately one hour prior to being 
seen by medical personnel.  This was clearly not an emergent 
situation.  Thus, the Board finds that the requirements of 38 
C.F.R. § 17.002(b) and (c) have not been met.  


The Board is bound by the law and its decision is dictated by 
the relevant statutes and regulations.  Moreover, the Board 
is without authority to grant benefits simply because it 
might perceive the result to be equitable.  See 38 U.S.C.A. 
§§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  Additionally, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
(citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)).  There simply is no provision under which 
the Board may grant the Veteran the benefits sought.


ORDER

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment at C. R. 
H. from April 14, 2005, to April 15, 2005, is denied.

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred as a result of treatment by N. E. 
P. from April 14, 2005, to April 15, 2005, is denied.




____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


